DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims Status
Claims 1-20 are pending and stand rejected. 

Response to Arguments
	Applicant’s arguments with respect to the rejection under 35 USC 101 have been fully considered but are not persuasive. 
	Applicant initially draws comparison to the decision in Bascom, as well as the eligible claims of parent application 14/721,605. While the Examiner appreciates these comparisons, the Examiner disagrees. More specifically, the parent application sets forth a system claimed comprised of specific disparate components including a marketplace system comprising a search engine and a dynamic price range determination system comprised of a listing search engine and price point computation engine. These components work actively together in the parent application. That is, the listings engine actively determines a second plurality of listings from listings identified by the marketplace search engine, and the price point computation engine determines. In the instant claims, the analogous components are passively recited, configured only as the communicator of data to the client system, which is itself functioning only to send and receive data. 
	As it pertains to Bascom specifically, the Examiner once again asserts that the arrangement that is present in the parent application is not present in the instant application. As such, a comparison to Bascom is not sufficient to confer eligibility. Further, the effect of the claimed invention is ultimately to enable a user to quickly determine an item’s typical or popular price (see: 0003). This is a commercial improvement, or an improvement to the commercial activity undertaken by the user. Conversely, Bascom noted particular technical improvements (e.g. providing Internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user - see Bascom, p. 13, p. 16-17). The claims at issue do not provide improvements akin to these types of improvements, but instead provide an improvement to the abstract commercial process as currently written. 
As it pertains to Core Wireless, the Examiner again disagrees that such comparisons are appropriate. The claims in Core Wireless recited a menu screen that provided an application summary that can be reached directly from the menu. More importantly, the application summary displayed a limited list of data offered within the one or more applications, each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application, and wherein the application summary is displayed while the one or more applications are in an un-launched state. 
The court was careful to distinguish the claims as an improvement to the user interface of a computing device (particularly those with small screens), rather than the abstract idea of an index, and drew from the specification by emphasizing teachings therein that discussed many deficits relating to the efficient functioning of the computer. The court emphasized the limitations above, stating that they 
The rationale applied by the courts is not applicable to the claimed invention, and any comparison of the claims and/or concepts at issue to those of in Core Wireless is inapposite. Unlike the claims of Core Wireless, the claims at issue do not improve the functioning of the interface itself or another technology, but instead leverage a broadly recited client device to transmit and receive information in facilitation of the abstract idea itself. The claims at issue address an abstract, commercial problem with the additional elements representing little more than an obvious mechanism for permitting the abstract idea more efficiently (see: SiRF Tech., Inc. v. Int’l Trade Comm’n; Versata Development Group v. SAP America) and representing little more than a general link to a technological environment. Moreover, the court in Core Wireless emphasized the disclosure of the patents in question, citing to specific sections of the disclosure that discussed improved display interfaces, particularly for electronic devices with small screens like mobile telephones.
For at least these reasons, the rejection has been maintained below; however, a proposed amendment that would overcome the rejection under 35 USC 101 has been set forth below. Note that the Double Patenting rejection would still apply. 








Examiner Proposed Amendment
1. (Proposed amendment) An apparatus comprising: 
one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors; 
a client device configured to use the one or more hardware processors to: 
communicate, to a search engine of a marketplace system, a first search query indicating an item listed by the marketplace system, where the first query is configured to:[[;]]
(i) cause the marketplace system to determine and,
(ii) cause to:
(a) determine, by a listings search engine of the dynamic price range determination system, ;[[,]] and,   
(b) determine, a [[the]] price point computation engine of the dynamic price range determination system, a range of representative prices based on the second plurality of listings and one or more second selection criteria; 
	receive, from the search engine of the marketplace system, the first plurality of listings; 
	receive, from the dynamic price range determination system, the range of representative prices; and,
cause of the client device to present[[,]]

Comment on Eligibility of Proposed Claim
	As proposed, the combination of elements recited in proposed claim 1 would be eligible. That is, they recite a specific set of interrelated operations performed by distinct sets of components such that Applicant’s arguments filed 8/20/2020 would be applicable and persuasive. The proposed combination of elements captures similar subject matter to allowed parent application 14/721,605 in that the proposed claim recites the reception of a single query (first query) that is configured to cause both the marketplace system and dynamic price range determination system to perform their respective tasks, and for the client device to ultimately receive specific information from each system so as to cause the display of the separately received information on a GUI of the client device. This simultaneous processing of the query by multiple disparate systems is core to the invention, and represent a meaningful application of any recited exception using an unconventional arrangement. The proposed combination of elements goes beyond the mere application of the abstract idea to a particular technological environment, and beyond merely applying a generic arrangement of computing components to achieve a claimed result. As such, the Examiner asserts that the proposed claim amendments would be eligible either under prong 2 of step 2A, or alternatively step 2B. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10169799 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application set forth a scope that is substantively similar to that of claims 1-20 of US Patent No. US 10169799 B2. The scope of the instant claims and represents an obvious variation covering the same patentable invention. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-12, 13, 18, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1, 6-12, 13, 18, and 19-20, under Step 2A claims 1, 6-12, 13, 18, and 19-20  recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites:	
communicate a first search query indicating an item listed by a marketplace; 

receive a range of prices determined based on a second plurality of listings, the second plurality of listings determined from the plurality of listings based, at least in part, on the first search query and one or more first selection criteria, wherein the second plurality of listings includes at least one different listing than the first plurality of listings, wherein each of the second plurality of listings is associated with a price, the range of prices further determined based on one or more second selection criteria; and 
cause a presentation of data for the determined first plurality of listings and the range of prices determined based on the second plurality of listings.

	These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which an item search query may be communicated and a plurality of results including a range prices may be received and presented. This represents the performance of a marketing and/or sales activity (e.g., product search and investigation), which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including:
one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors,
a client comprising a graphical user interface (GUI), wherein the client is configured to use the one or more hardware processors,
a search engine of a marketplace system, and,
a dynamic price range determination system in communication with the marketplace system and comprising a listings search engine and a price point computation engine. 

Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network,
performing repetitive calculations,
presenting offers
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 6-12, dependent claims 6-12 recite more complexities descriptive of the abstract idea itself, such as by refining what is required by the listing or price data, selection criteria, or requiring additional steps for presenting further price ranges. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves, and merely result in a more complex abstraction. As such, claims 6-12 are understood to recite at least a similar abstract idea as recited in claim 1. 
Under prong 2 of step 2A, the additional elements of dependent claims 6-12 also do not integrate the abstract idea into a practical application, considered both individually or as a whole. This is again because the additional elements of claims 6-12 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Lastly, under step 2B, claims 6-12 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 6-12 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 
Regarding claims 13 and 18, and claims 19-20, these claims recite at least substantially similar concepts and elements as recited in claims 1 and 6-12 such that similar analysis of the claims would be apparent. As such, claims 13, 18, 19, and 20 are rejected under at east similar rationale. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art, though rejected on other grounds. The claims are indicated as allowable over the prior art for at least the reasons discussed on pages 9-10 of the Non-Final Action mailed 6/2/2020. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619